Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:
  The Disclosure of Invention section is substantially identical to the Detailed Description of the Invention.  Since there is no reason to have duplicate sections in the specification, Examiner suggests amending either or both of the aforementioned sections or simply deleting the Disclosure of Invention section.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 1, “Device” should be changed to “A device”.
In line 5, “the” should be inserted before “holes”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Heselden (US 8,206,065) in view of How (WO 2013038260) and Lancaster (US 2013/0309012).  Heselden discloses a device comprising a pierced box (gabion 1) made of natural and biodegradable materials (jute, coir); and a sheet of netting (liner 17) made of natural and biodegradable material (jute or coir) disposed inside said pierced box (Figs. 1 and 2; col. 5, lines 50 - 62; col. 6, lines 14 - 34).  Heselden fails to disclose several sheets of nets; and the net sheets have holes of decreasing size from top to bottom. How teaches an erosion prevention device comprising several sheets of nets (sheet material 10 comprising an entrapment layer 12, a filtration layer 16, and a reinforcement layer 14) (Fig. 1; abstract; page 3, lines 1-9; page 6, lines 19 - 25) to form geo-containers to stabilize banks and to counter the effect of seepage and bank geometry on erosion of banks. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the device as disclosed by Heselden with the plurality of sheets as taught by How to minimize the erosion of banks.  How fails to teach the net sheets have holes of decreasing size from top to bottom.  Lancaster teaches net sheets having holes of decreasing size from top to bottom (last two sentences in paragraph 0050). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the geotextile net sheets as disclosed above with the holes having decreasing size from top to bottom as taught by Lancaster to trap finer particles and facilitate soil deposits at the bottom of the device.
Response to Arguments
Examiner notes that the original claim 3 was interpreted as “Device as in the previous claim, in which the net sheets contained in the box have holes of decreasing size from top to bottom.”  Since each claim should be written as a single sentence beginning with a capital letter and ending with a period.  Claim 3 was interpreted as the first sentence recited in claim 3.  Therefore, the second sentence, “That is, the top sheets have larger holes than the bottom sheets.”, was not given patentable weight in the claim.

Applicant’s arguments with respect to claims 1 have been considered but are moot in view of new grounds of rejection.

Applicant's arguments filed 26 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of the teachings of Heselden and How would result in a box having a single sheet of material because each of the layers as taught by How is of different structure and properties.  Examiner replies that the claim does not preclude the layers having different structure and properties.  Examiner notes that the limitation “a plurality of sheets of nets made of natural and biodegradable materials” does not require each of the sheets of nets to be composed of identical structure and properties.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
4/1/2021